1    HEATHER E. WILLIAMS, #122664
     Federal Defender
2    RACHELLE BARBOUR, #185395
     Assistant Federal Defender
3    OFFICE OF THE FEDERAL DEFENDER
     801 I Street, 3rd Floor
4    Sacramento, CA 95814
     Tel: 916-498-5700 Fax: 916-498-5710
5
     Attorneys for Defendant
6    THOMAS BARNETT
7
                               IN THE UNITED STATES DISTRICT COURT
8
                              FOR THE EASTERN DISTRICT OF CALIFORNIA
9
10   UNITED STATES OF AMERICA,                   )   Case No. 2:19-MJ-00046-EFB
                                                 )
11          Plaintiff,                           )   REQUEST AND [PROPOSED] ORDER FOR
                                                 )   TRANSPORTATION PURSUANT TO 18
12                       v.                      )   U.S.C. §4285
                                                 )
13   THOMAS BARNETT,                             )
                                                 )   Duty Judge:   Hon. Allison Claire
14         Defendant.                            )
                                                 )
15                                               )
16
     BACKGROUND
17
            Mr. Thomas Barnett is charged in the Eastern District of Virginia, with a felony in case
18
19   number 2:19-cr-00047-RBS-LRL-5. Mr. Barnett lives in Sacramento, California, and first

20   appeared in this Court on Friday, Tuesday March 26, 2019, under Federal Rule of Criminal
21   Procedure 5. He was ordered released from custody.
22
            That day, this Court ordered him to appear in the Eastern District of Virginia (Norfolk) at
23
     2:30 p.m. on May 1, 2019, before the Honorable Judge Robert J. Krask. Mr. Barnett has been
24
     appointed counsel in this District and the Eastern District of Virginia. He is unable to pay for
25
26   airfare and transportation to and from Virginia, especially on short notice.

27
28

                                                      -1-
1           Mr. Barnett will need to be in the Virginia courthouse before the judge at 2:30 p.m. on
2    May 1, 2019, Mr. Barnett must fly out from Sacramento on April 30, 2019, and spend the night
3
     in Norfolk, Virginia prior to his court appearance in order to timely make his court appearance.
4
     LAW
5
            If the Court finds that the defendant is “financially unable to provide the necessary
6
7    transportation to appear before the required court on his own” then the Court may order the U.S.

8    Marshal Service to arrange for the person’s noncustodial transportation to appear in court. The
9    U.S. Marshal Service may also be authorized to provide money for subsistence as provided for
10
     under 5 U.S.C. §5702(a). See 18 U.S.C. § 4285. This statute applies where a defendant is
11
     released in one district on a condition of her subsequent appearance “another judicial district in
12
     which criminal proceedings are pending.” 18 U.S.C. §4285.
13
14   REQUEST

15          The facts presented indicate that Mr. Barnett is unable to pay for the cost of his

16   transportation to the Eastern District of Virginia, for his required court appearance on May 1,
17
     2019, as set by the Eastern District of Virginia. Accordingly, Mr. Barnett requests that this Court
18
     order payments pursuant to 18 U.S.C. § 4285 for transportation from Sacramento, California to
19
     the court in Norfolk, Virginia and subsistence. Mr. Barnett also requests this Court order return
20
21   transportation from Norfolk, Virginia, to Sacramento, California on or after May 1, 2019.

22   Pretrial Services has been given a copy of this request. A hearing on this matter is not requested.

23   Dated: April 9, 2019
                                                           Respectfully submitted,
24
25                                                         HEATHER E. WILLIAMS
                                                           Federal Defender
26
                                                           /s/ Rachelle Barbour
27                                                         RACHELLE BARBOUR
                                                           Attorney for Defendant
28
                                                           THOMAS BARNETT
                                                     -2-
1    HEATHER E. WILLIAMS, #122664
     Federal Defender
2    RACHELLE BARBOUR, #185395
     Assistant Federal Defender
3    OFFICE OF THE FEDERAL DEFENDER
     801 I Street, 3rd Floor
4    Sacramento, CA 95814
     Tel: 916-498-5700 Fax: 916-498-5710
5
     Attorneys for Defendant
6    THOMAS BARNETT
7
                               IN THE UNITED STATES DISTRICT COURT
8
                              FOR THE EASTERN DISTRICT OF CALIFORNIA
9
10    UNITED STATES OF AMERICA,                 )   Case No. 2:19-MJ-00046-EFB
                                                )
11          Plaintiff,                          )   [PROPOSED] ORDER FOR
                                                )   TRANSPORTATION PURSUANT TO 18
12                       v.                     )   U.S.C. §4285
                                                )
13    THOMAS BARNETT,                           )
                                                )   Duty Judge:   Hon. Allison Claire
14         Defendant.                           )
                                                )
15                                              )
16
            TO: UNITED STATES MARSHAL SERVICE, SACRAMENTO, CALIFORNIA:
17
            This is to authorize and direct you to furnish the above named defendant, THOMAS
18
     BARNETT, with transportation and subsistence expenses for travel from his residence in
19
20   Sacramento California, to Norfolk Virginia, to timely make his court appearance at the Eastern

21   District of Virginia on May 1, 2019 at 2:30 p.m. Mr. Barnett will also need return transportation
22   to his residence in Sacramento, California on or after May 1, 2019.
23
     ///
24
     ///
25
     ///
26
27   ///

28   ///

                                                     -3-
1           The United States Marshal must furnish Mr. Thomas Barnett with money for subsistence
2    expenses to and from his destination, including any stay in the other judicial district, not to
3
     exceed the amount authorized as a per diem allowance for travel under section 5702(a) of Title 5,
4
     United States Code. This order is authorized pursuant to 18 U.S.C. §4285.
5
            IT IS SO ORDERED.
6
7
     Dated: April 10, 2019
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                      -4-
